— Motion granted, and, upon reargument, the order of this court entered on July 12, 1984 and the memorandum decision released therewith are recalled and vacated, and a new order and memorandum decision substituted therefor.
Defendant Victor M. moves to reargue our order, dated July 12,1984, which unanimously modified, as a matter of discretion in the interest of justice, a judgment of the Supreme Court, New York County (Milton Williams, J.), entered June 2,1982, which convicted defendant, upon his plea of guilty, of the crime of assault in the first degree (Penal Law, § 120.10, subd 1) and imposed an indeterminate sentence of IV2 to 4% years. We modified this judgment only to the extent of classifying the conviction as that of a youthful offender.
On the evening of November 13, 1981, as a result of a family argument, the defendant stabbed his sister’s common-law husband in the heart with a knife. The victim survived. At the time of the crime, defendant was 18 years old and he did not have a prior criminal record. The defendant received the negotiated sentence. Thereafter, defendant appealed to this court, upon the basis that the sentencing Judge abused his discretion, by denying defendant’s application to be treated as a youthful offender. The reason we modified the judgment was that, after reviewing the probation report, we concluded that defendant possesses the potential to become a productive and law-abiding member of society. Concur — Kupferman, J. P., Ross, Asch and Alexander, JJ.